9 F.3d 107
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Mahon HELTON, Jr., Petitioner-Appellant,v.Jack MORGAN, Warden, Respondent-Appellee.
No. 92-6713.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1993.

Before:  MARTIN and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This pro se appellant has filed a motion to reconsider this court's August 19, 1993, order dismissing his appeal for lack of jurisdiction.  That order dismissed the appeal on the basis that Fed.R.App.P. 4(a)(4) provides that a timely Fed.R.Civ.P. 59 motion to alter or amend renders a notice of appeal filed before disposition of the time-tolling motion as void.  The district court's ruling determining that it lacked jurisdiction to rule on such motion because of the pending appeal disposed of the time-tolling motion.  Fed.R.App.P. 4(a)(4) provides that a new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the time-tolling motion.  Because the notice of appeal in the instant appeal has no effect, this court dismissed the appeal for lack of jurisdiction.


2
Appellant has filed a motion to reconsider this court's decision.  After careful consideration, the panel concludes that it acted under no misapprehension of law or fact in issuing its order.  Fed.R.App.P. 40(a).


3
It is ORDERED that the motion for rehearing is denied.